 


 HR 1447 ENR: Death in Custody Reporting Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 1447 
 
AN ACT 
To encourage States to report to the Attorney General certain information regarding the deaths of individuals in the custody of law enforcement agencies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Death in Custody Reporting Act of 2013.  
2.State information regarding individuals who die in the custody of law enforcement 
(a)In GeneralFor each fiscal year after the expiration of the period specified in subsection (c)(1) in which a State receives funds for a program referred to in subsection (c)(2), the State shall report to the Attorney General, on a quarterly basis and pursuant to guidelines established by the Attorney General, information regarding the death of any person who is detained, under arrest, or is in the process of being arrested, is en route to be incarcerated, or is incarcerated at a municipal or county jail, State prison, State-run boot camp prison, boot camp prison that is contracted out by the State, any State or local contract facility, or other local or State correctional facility (including any juvenile facility).  
(b)Information requiredThe report required by this section shall contain information that, at a minimum, includes— 
(1)the name, gender, race, ethnicity, and age of the deceased;  
(2)the date, time, and location of death;  
(3)the law enforcement agency that detained, arrested, or was in the process of arresting the deceased; and  
(4)a brief description of the circumstances surrounding the death.  
(c)Compliance and Ineligibility 
(1)Compliance dateEach State shall have not more than 120 days from the date of enactment of this Act to comply with subsection (a), except that— 
(A)the Attorney General may grant an additional 120 days to a State that is making good faith efforts to comply with such subsection; and  
(B)the Attorney General shall waive the requirements of subsection (a) if compliance with such subsection by a State would be unconstitutional under the constitution of such State.  
(2)Ineligibility for fundsFor any fiscal year after the expiration of the period specified in paragraph (1), a State that fails to comply with subsection (a), shall, at the discretion of the Attorney General, be subject to not more than a 10-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.  
(d)ReallocationAmounts not allocated under a program referred to in subsection (c)(2) to a State for failure to fully comply with subsection (a) shall be reallocated under that program to States that have not failed to comply with such subsection.  
(e)DefinitionsIn this section the terms boot camp prison and State have the meaning given those terms, respectively, in section 901(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3791(a)).  
(f)Study and report of information relating to deaths in custody 
(1)Study requiredThe Attorney General shall carry out a study of the information reported under subsection (b) and section 3(a) to— 
(A)determine means by which such information can be used to reduce the number of such deaths; and  
(B)examine the relationship, if any, between the number of such deaths and the actions of management of such jails, prisons, and other specified facilities relating to such deaths.  
(2)ReportNot later than 2 years after the date of the enactment of this Act, the Attorney General shall prepare and submit to Congress a report that contains the findings of the study required by paragraph (1).  
3.Federal law enforcement death in custody reporting requirement 
(a)In generalFor each fiscal year (beginning after the date that is 120 days after the date of the enactment of this Act), the head of each Federal law enforcement agency shall submit to the Attorney General a report (in such form and manner specified by the Attorney General) that contains information regarding the death of any person who is— 
(1)detained, under arrest, or is in the process of being arrested by any officer of such Federal law enforcement agency (or by any State or local law enforcement officer while participating in and for purposes of a Federal law enforcement operation, task force, or any other Federal law enforcement capacity carried out by such Federal law enforcement agency); or  
(2)en route to be incarcerated or detained, or is incarcerated or detained at— 
(A)any facility (including any immigration or juvenile facility) pursuant to a contract with such Federal law enforcement agency;  
(B)any State or local government facility used by such Federal law enforcement agency; or  
(C)any Federal correctional facility or Federal pre-trial detention facility located within the United States.  
(b)Information requiredEach report required by this section shall include, at a minimum, the information required by section 2(b).  
(c)Study and reportInformation reported under subsection (a) shall be analyzed and included in the study and report required by section 2(f).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
